Title: To Thomas Jefferson from C. W. F. Dumas, 23 January 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Lahaie 23d. Janv. 1791.

Depuis ma derniere du dernier Xbre, m’étant adressé au meilleur Banquier d’ici, il me donna les prix courants suivant des Obligations Amsterdamoises de notre Dette liquide, tels qu’il les procuroit, disoit-il, aux rentiers qui lui en demandoient, savoir


  de la négociation de Stadnitsky, valant 9 % d’intérêt annuel
128
p.%.


  plus recente de Staphorst, de même
—118



  plus recente à 7½% d’intérêt annuel
—103



d’autres enfin au pair
—100



Enfin Messrs. v. Staphorst m’apprennent par Lettre du 18 de ce mois que la premiere Négociation de la Dette liquidée, domiciliée chez eux, se vend environ 19 à 20 p% au-dessus du pair; celle du Courtier Stadnitsky, quelque chose de plus, à cause du remboursement plus prochain, et qu’en supposant l’une comportante l’autre à 20% c’est ƒ1200 que vaut maintenant une de ces Obligations originairement de ƒ1000. Le bon vieux rentier qui m’avoit induit en erreur là-dessus l’avoit été lui-même par un fripon de notaire qui faisoit ses affaires et qui vouloit l’engager à vendre comme je vous l’avois marqué d’après le bon homme qui a  congédié son fripon, et en me remerciant, m’a assuré qu’il ne vendroit aucun de ces fonds, pas même au prix étonnant que je lui appris, et qu’à mesure qu’ils lui seroient remboursés il acheteroit à leur place de ceux à la charge des Etats-Unis à 5 p% de la negociation du 1er fevrier dernier. Il en a d’ailleurs déjà une vingtaine d’obligations de celles dont l’intérêt se paie au 1er de Juin, qu’il m’a fait voir.
Quant à la Banque d’Amsterdam, voici ce que me marque un brave Négociant patriote de la mêine ville, que j’avois prié instamment de m’apprendre la vraie raison de sa détresse. “On a beaucoup raisonné sur notre argent de Banque, dont le déclin a été vraiment étonnant, et ne pouvoit ni procéder ni continuer, que d’un vrai discredit, une vraie méfiance. On dit presentement qu’on prendra des mesures pour le faire remonter au pair à l’ouverture de la Banque, qui se fera vers le fin de ce mois, et d’en prévenir tout déclin ultérieur. Nous autres, qui en souffrons, lui souhaittons en cela le succès que nous n’osons espérer.”
Je dois à Nos amis d’Amsterdam la communication, plus consolante, de l’excellent discours de notre illustre Président, du 8 Décembre dernier, que j’ai envoyé à Mr. Luzac, avec requisition de l’insérer incessamment, ou, si les affaires du Nord de l’Europe doivent toujours occuper son petit papier, de le remettre de ma part à un Gazettier hollandois. Ils m’ont appris aussi que les deux Ports seuls de N. York et Philadelphie ont produit pendant les 3 mois seulement de Juillet, Août et Septembre, en especes sonnantes payées à l’Union, au-delà de 400,000 Dollars.
Il se confirme que plus de 12,000 Turcs ont été egorgés à Ismaïl, et qu’il y aura guerre entre les Russes et les Prussiens. Je ne crois pas que ces derniers s’y hazardent; et bien d’autres pensent, comme moi, qu’au fait et au prendre ils n’oseront attaquer; ils se flattent, en attendant, de l’assistance de la Grande Bretagne, et (risum teneamus) de cette paralitique republique. Je ne pourrois pas encore avec sureté m’expliquer sur son état interne, encore moins sur les 4 personnages (l’Anglois Grenville en est un) qui l’ont causé. Tout y est calme, et ne peut que l’être, car tout y est garnisonné.—Le parti qu’a pris la Cour de Turin de chasser tous les François fugitifs, une précaution analogue prise à leur sujet par l’Espagne sur ses Frontieres, ainsi que par Naples, &c., déconcerte toute la Politique de leurs amis ici et ailleurs. On se retranche, on s’amuse à présent, faute de mieux, à faire sonner le plus haut qu’on peut les réclamations et prétentions de quelques petits Prélats  et Princes Allemands pour leurs Encensoirs et Fiefs en Alsace et en Lorraine.
Il me tarde d’apprendre l’admission de Kentucke à la 14e. place dans la plus auguste des Conféderations, le succès des Troupes envoyées par notre illustre Président pour châtier les Bandits du Nordouest qui exercent sur vos établissements un brigandage, apparemment attisé par les Anglois, et toutes les autres sages résolutions que va prendre votre troisieme Session, que Dieu benisse avec votre Excellence, dont je suis, avec grand respect, le &c.
